UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-6980

HOMER AVERY WOOD,

                Plaintiff - Appellant,

          v.

DR. DONALD V. MICKLOS; LINDA PADGETT, RN; R. MEADOW; CYNTHIA
A. HESTER,

                Defendants - Appellees,

          and

BETH CHADWICK; DR. JOHN B. SMITH,

                Defendants.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
Chief District Judge. (5:10-ct-03039-D)


Submitted:   November 2, 2012               Decided:   November 7, 2012


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Homer Avery Wood, Appellant Pro Se. Elizabeth Pharr McCullough,
Kelly Elizabeth Street, YOUNG, MOORE & HENDERSON, PA, Raleigh,
North  Carolina;   Yvonne   Bulluck  Ricci,   Assistant Attorney
General, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Homer Avery Wood appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                   We

have     reviewed   the   record    and    find    no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     Wood v. Micklos, No. 5:10-ct-03039-D (E.D.N.C. Apr. 27,

2012).     We dispense with oral argument because the facts and

legal    contentions    are   adequately    presented    in   the    materials

before    the   court   and   argument    would   not   aid   the   decisional

process.



                                                                      AFFIRMED




                                     2